     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 1 of 8 Page ID #:80



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
      Michael J. Manning, Esq. (State Bar No. 286879)
 2    Craig G. Côté, Esq. (State Bar No. 132889)
 3    MANNING LAW, APC
      4667 MacArthur Blvd., Suite 150
 4    Newport Beach, CA 92660
 5    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 6
      Attorneys for Plaintiffs JAMES RUTHERFORD
 7
 8
 9
10                           UNITED STATES DISTRICT COURT

11            CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION

12
13    JAMES RUTHERFORD, an                  Case No. 5:18-cv-00626-PSG-SHK
      individual,
14
15
                Plaintiff,               PLAINTIFF’S NOTICE OF MOTION
                                         AND MOTION IN LIMINE NO. 1 TO
16    v.                                 EXCLUDE IMPERMISSIBLE
                                         CHARACTER EVIDENCE OF
      KNIGHT’S INN, a business entity of PLAINTIFF AT TRIAL
17
      unknown form; HIGHLAND
18    HOTEL, LP a California limited     [Assigned for All Purposes to the Hon.
      partnership; and DOES 1-10,        Philip S. Gutierrez]
19
      inclusive,
20                                       Action Filed: March 26, 2018
                 Defendants.             Trial Date:      May 28, 2019
21
                                         FPC:             May 13, 2019
22
23
24
25
26
27
28
                                             -1-
                             PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 2 of 8 Page ID #:81



 1                                 NOTICE OF MOTION
 2           Plaintiff JAMES RUTHERFORD (“Plaintiff”) hereby moves this Court for
 3    an order on his Motion in Limine No. 1 precluding Defendants KNIGHT’S INN
 4    and HIGHLAND HOTEL, LP (“Defendants”) from introducing evidence or
 5    making argument regarding Plaintiff’s character or alleged status as a serial
 6    litigant.
 7
 8    Dated: April 12, 2019                  MANNING LAW, APC
 9
10
                                             By:/s/ Joseph R. Manning, Jr.
11                                                 Joseph R. Manning, Jr.
12                                                  Attorneys for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
                          PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 3 of 8 Page ID #:82



 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2
 3                                          INTRODUCTION
 4           Plaintiff’s character are not at issue in this case, nor is it related to any claim
 5    or defense, Plaintiff moves that Defendants be precluded from denigrating or
 6    maligning Plaintiff as an individual, as a serial litigant, or as a private attorney
 7    general enforcing public policy; and that Defendants’ examination of Plaintiff and
 8    arguments be limited to the issues in this case. It is anticipated that Defendant will
 9    suggest typical inflammatory, prejudicial, or otherwise improper tactics, which
10    should be precluded.
11
12
                MEMORANDUM IN SUPPORT OF MOTION IN LIMINE
13
             Motions in limine are authorized under Code of Civil Procedure Section
14
      128(a)(3) and (8), which state that every court has the power to provide for the
15
      orderly conduct of the proceedings before it, and to amend and control its process
16
      in order to make the proceedings conform to law and justice. Additionally,
17
      Evidence Code Section 352 authorizes the exclusion of any unduly prejudicial
18
      evidence, evidence confusing to the jury, or evidence intended to mislead the jury.
19
      See also Clemens v. American Warranty Corp. (1987) 193 Cal.App.3d 444, 451.
20
             Improperly vilifying Plaintiff’s character, and inflammatory and prejudicial
21
      comments are common in UCRA and ADA cases, even though the only legal
22
      issue is whether Defendant violated the UCRA and the ADA. Direct or implied
23
      attacks on Plaintiff are improper. Fed. R. Evid. 401, 403, 404.
24
             In particular, attacks against serial litigation ignore this Ninth Circuit’s
25
      binding precedent in Civil Rights Educ. and Enforcement Center v. Hospitality
26
      Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017) (holding that “a plaintiff has
27
      constitutional standing” even if “her only motivation for visiting a facility is to test it
28
                                                  -3-
                             PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 4 of 8 Page ID #:83



 1    for ADA compliance”); id. at 1102 (“We . . . conclude that motivation is irrelevant
 2    to the question of standing under Title III of the ADA. The Named Plaintiffs’ status
 3    as ADA testers thus does not deprive them of standing.”); id. at 1101-02 (noting that
 4    42 U.S.C. § 12182(a) states that “[n]o individual shall be discriminated against on
 5    the basis of disability” and noting that Title III provides remedies for “any person”
 6    subjected to illegal disability discrimination as stated in 42 U.S.C. § 12188(a)(1))
 7    (emphasis in original); Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1069 (9th Cir.
 8    2009) (“we accord standing to individuals who sue defendants that fail to provide
 9    access to the disabled in public accommodation as required by the Americans with
10    Disabilities Act (“ADA”), even if we suspect that such plaintiffs are hunting for
11    violations just to file lawsuits.”) (Gould, J., concurring) (emphasis added); Molski v.
12    Evergreen Dynasty Corp., 521 F.3d 1215, 1220 (9th Cir. 2008) (“while self-interest
13    surely drives serial access litigation in part, the reason there can be so many lawsuits
14    about access to public accommodations is that there are so many violations of the
15    laws that seek to assure access.”) (Berzon, J., dissenting from denial of rehearing en
16    banc) (emphasis in original); Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,
17    1062 (9th Cir. 2007) (“For the ADA to yield its promise of equal access for the
18    disabled, it may indeed be necessary and desirable for committed individuals to
19    bring serial litigation advancing the time when public accommodations will be
20    compliant with the ADA.”); D’Lil v. Best Western Encina Lodge & Suites, 538 F.3d
21    1031, 1040 (9th Cir. 2008) (same). Indeed, multiple federal circuit courts besides
22    the Ninth Circuit have recognized that serial ADA litigation is not improper and that
23    disabled ADA plaintiffs can sue under Title III of the ADA as a “tester”. See, e.g.,
24    Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 457 (4th Cir. 2017) (“neither
25    [plaintiff’s] status as an ‘ADA tester’ nor his litigation history strips him of standing
26    to sue [defendant]”); id. (“At bottom, we reject the proposition that [plaintiff’s]
27    motivations in pursuing his ADA claim against [defendant] deprive him of standing
28
                                                 -4-
                             PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 5 of 8 Page ID #:84



 1    to sue in these proceedings.”) (citing Daniels v. Arcade, L.P., 477 Fed. Appx. 125,
 2    130 (4th Cir. 2012) (“[W]e conclude that [plaintiff’s] litigation history is not
 3    relevant to this case.”)); Colorado Cross Disability Coalition v. Abercrombie &
 4    Fitch Co., 765 F.3d 1205, 1211 (10th Cir. 2014) (“anyone who has suffered an
 5    invasion of the legal interest protected by Title III may have standing, regardless of
 6    his or her motivation in encountering the invasion”); id. at 1216 (“a plaintiff’s status
 7    as tester is irrelevant in determining whether she has suffered an injury in fact under
 8    Title III of the ADA.”); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,
 9    1330–40 (11th Cir. 2013) (finding the plaintiff’s tester motive behind his visit to
10    supermarket did not foreclose standing for his claim under Title III of the ADA); id.
11    at 1332 (“The substantive right conferred by [the ADA] statute is to be free from
12    disability discrimination in the enjoyment of the facility, regardless of [plaintiff’s]
13    motive for visiting the facility.”); id. (“Nothing in that statutory language precludes
14    standing for tester plaintiffs; if anything, ‘no individual’ and ‘any person’ are broad
15    terms that necessarily encompass testers.”). “Such is the nature of ‘private-attorney-
16    general’ provisions: Congress perceives a wrong but finds it too costly to enforce
17    the law it passes to address that wrong.” Native American Arts, Inc. v. Peter Stone
18    Co., U.S.A., Inc., 222 F. Supp. 3d 643, 647 (N.D. Ill. 2016), appeal docketed, No.
19    16-4278 (7th Cir. Dec. 30, 2016). “[W]ith damages far outstripping the actual loss,
20    it is not surprising that suits like this are filed; private-attorney-general statutes are
21    meant to encourage this.” Id. “The fact that statutes . . . give rise to ‘cottage
22    industries’ can’t be laid at the feet of attorneys who take advantage of them.” Id.
23    “The statute is what it is, and judges must implement its rule whether or not they
24    think it wise . . . .” Blue Cross Blue Shield of Massachusetts, Inc. v. BCS Ins. Co.,
25    671 F.3d 635, 638 (7th Cir. 2011). “As the Supreme Court acknowledged several
26    years ago, the ‘enforcement [of civil rights laws] would prove difficult’ and our
27    country will be obliged ‘to rely in part upon private litigation as a means of securing
28
                                                  -5-
                             PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 6 of 8 Page ID #:85



 1    broad compliance.’” Nanni, 878 F.3d at 457 (quoting Newman v. Piggie Park
 2    Enters., 390 U.S. 400, 401 (1968)). “That very principle is also embodied in the
 3    ADA.”     Nanni, 878 F.3d at 457 (citing Dudley v. Hannaford Bros., 333 F.3d 299,
 4    306-07 (1st Cir. 2003) (discussing importance of private litigation in achieving
 5    broad compliance with ADA)).
 6          As courts have recently found, the tactic of attacking ADA plaintiffs and
 7    their counsel is troubling, and may say more about defense counsel than the
 8    plaintiffs. “Defendant’s attempts to argue that this case was abusive or brought in
 9    bad faith also fail. These arguments are representative of a troubling trend in
10    which disability access defendants attack the motives of plaintiffs and their
11    counsel in nearly every case brought to enforce the right to equal access
12    guaranteed by the ADA and California statutes.” Kittok v. Leslie’s Poolmart, Inc.,
13    687 F.Supp.2d 953, 958 (C.D. Cal. 2009); see also Id. at 959 (“For the ADA to
14    yield its promise of equal access for the disabled, it may indeed be necessary and
15    desirable for committed individuals to bring serial litigation advancing the time
16    when public accommodations will be compliant with the ADA.”) (internal
17    quotation marks omitted); Antoninetti v. Chipotle Mexican Grill, Inc., 643 F.3d
18    1165, 1175 (9th Cir. Cal. 2010).
19          Therefore, any mention or reference to Plaintiff’s character or motivations
20    for bringing the instant case or Plaintiff’s supposed status as a serial litigant would
21    be improper.
22
23
24
25
26    ///
27    ///
28
                                                -6-
                            PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 7 of 8 Page ID #:86



 1                                      CONCLUSION
 2          To avoid improperly prejudicial and inflammatory references, and to
 3    restrict the case to the issue at hand (whether Defendant violated UCRA and the
 4    ADA), Plaintiff’s Motion in Limine should be granted.
 5
 6
 7    Dated: April 12, 2019                     MANNING LAW, APC

 8
 9                                              By:/s/ Joseph R. Manning, Jr.
10                                                    Joseph R. Manning, Jr.
                                                       Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -7-
                           PLAINTIFF’S MOTION IN LIMINE NO. 1
     Case 5:18-cv-00626-PSG-SHK Document 28 Filed 04/12/19 Page 8 of 8 Page ID #:87



                                            PROOF OF SERVICE
 1
 2            I, the undersigned, am employed in the County of Orange, State of California. I am over
      the age of eighteen (18) years and not a party to the cause. My business address is 20062 S.W.
 3    Birch St., Suite 200, Newport Beach, CA 92660.
 4         On 4/12/19 I served the true copies of the foregoing document described as
 5    PLAINTIFF’S FIRST MOTION IN LIMINE

 6    on the interested parties in this action, addressed as follows:

 7    Frank A. Weiser
      Frank A. Weiser Law Offices
 8    3460 Wilshire Blvd, Ste 1212
      Los Angeles, CA 90010
 9    Fax: 213-383-6964
      Email: maimons@aol.com
10
             [X] BY Electronic Transmission. I caused each such document to be filed and
11    transmitted electronically to the parties at the e-mail address indicated through the Court’s
      CM/ECF system. To the best of my knowledge, the transmission was reported as complete and
12
      no error was reported that it was not completed.
13
14            [ ] BY United States Postal Service: The documents were mailed as set forth above by
      U.S. Mail and placed in sealed, addressed envelopes on the above date and deposited into a U.S.
15    Postal Service Mail box on the date set forth above, with postage thereon fully prepaid at
      Newport Beach, California prior to the time for collection on that day.
16
17
             I certify under penalty of perjury under the laws of the State of California that the
18    foregoing is true and correct and that this affidavit was executed on 4/12/19.

19                                                   _____/s/ Linda Sanchez_________
                                                            Linda Sanchez
20
21
22
23
24
25
26
27
28
                                                       -8-
                                PLAINTIFF’S MOTION IN LIMINE NO. 1
